DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 22 July 2022 is acknowledged and entered.  Following the amendment, claim 5 is canceled, and claims 1, 6-12, 14 and 18-24 are amended.    
Currently, claims 1-4 and 6-26 are pending and under examination. 

Withdrawal of Objections and Rejections:
All objections and rejections of claim 5 are moot as the applicant has canceled the claim.
The provisional nonstatutory double patenting rejection of claims 1, 2, 4, 6, 8-13, 25 and 26 as being unpatentable over claims 1, 2, 4-24 and 26-45 of copending Application No. 17/385,284 in view of Clinical Trial NCT03158285 (5/18/2017) is withdrawn in view of applicants amendment.   

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 7/22/2022 is acknowledged and has been considered.  A signed copy is attached hereto.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-26 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, for the reasons of record set forth in the last Office Action mailed on 3/24/2022, at page 3. 
Applicants argument filed on 22 July 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 7-8 of the response, the applicant argues that claim 1 is amended, and a person skilled in the art would understand what is encompassed by the phrase "achieves an improvement in radiographic progression, resolution of enthesitis, resolution of dactylitis, an improvement in a Leeds enthesitis index (LEI), and/or an improvement in a dactylitis assessment score" in view of the specification, and would understand that a subject that does not meet these limitations would be outside of the scope of claim 1. 
This argument is not persuasive for the reasons of record and the following: once again, the “wherein …” clause represents the result or achievement or efficacy of the claimed method of treatment, which cannot be predicted or demanded (just as applicant acknowledged or pointed out in the prior art rejections below: “the results of clinical trials can be quite uncertain” (same method)); i.e., said the result or efficacy represents “hindsight” after the treatment.  While applicant argues that a person skilled in the art would understand what is encompassed by the phrase "achieves an improvement in …" in view of the specification, and that a subject that does not meet these limitations would be outside of the scope of claim 1, it is unclear how such an encompassed patient or an “outside” patient is selected or excluded for the treatment in the first place (based on “hindsight”)?  The metes and bounds of the claim, therefore, cannot be determined.  Again, deleting “wherein …” clause is suggested.  Also, claims 6-12, 14 and 18-24 are similarly indefinite.
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-25 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trial NCT03158285 (5/18/2017), and as evidenced by Bedi et al. (WO2018218215A1, 11/29/2018), for the reasons of record set forth in the last Office Action mailed on 3/24/2022, at pages 4-5.
Applicants argument filed on 22 July 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 9-10 of the response, the applicant argues that regarding the Examiner's assertion that the "efficacy limitations" recited in the claims would be inherent properties of the prior art method, the results of clinical trials can be quite uncertain and clinical trial postings containing desired clinical endpoints to be achieved do not necessarily anticipate the results of such trials; that if the achievement of clinical efficacy limitations were inherent properties of the methods of the '285 Clinical Trial, there would be no need to conduct the clinical trial and, it would not have been ethical to conduct the '285 Clinical Trial; that to be considered ethical, and in particular randomized placebo-controlled trials, there must be genuine uncertainty within the expert medical community about the results of the trial and whether the drug being tested is safe and effective; that the efficacy limitations were not an expected result of the '285 Clinical Trial, since it would have been unethical to carry out the trial if the efficacy limitations were expected results; and that there are many examples of clinical trials that fail to meet the efficacy limitations that are described in their clinical trial posting. 
This argument is not persuasive for the following reasons: first, the examiner agrees that the results of clinical trials can be uncertain, which is why the efficacy limitations are not meaningful or logical, as no one can demand or predetermine the treatment results, i.e., a patient’s response is what it is, and the response varies among the different individuals; and claims are not an efficacy report.  In addition, it is unclear what the logic is for the argument that if the achievement of clinical efficacy limitations were inherent properties of the methods of the '285 Clinical Trial, there would be no need to conduct the clinical trial, i.e., why there would be no need to conduct the clinical trial here?  One of the goals of a clinical trial is to find out the efficacy, precisely because such is unpredictable as applicants acknowledged; but not to demand certain results as recited in the present claims.  Further, such efficacy represents inherent property of the clinical trial (the prior art method here) because it is out of anyone’s control.  Given that NCT03158285 teaches the method of treating psoriatic arthritis, which comprises the use of the same active ingredient, the same method steps and the same patient population, applicant has not provided any evidence that the reference relied upon is inoperative, and how the claims represented by applicant distinguish from the alleged inoperative reference disclosure, which would yield different results.  See MPEP 716.07.  Furthermore, with respect to the ethical argument, such does not apply here, and applicant seems misunderstanding the standards or requirement for patentability.  While efficacy is important (extremely important), it is not a requirement for patentability or enablement of prior art references.  In fact, MPEP makes it clear: "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation” (MPEP 2121, III.).  In contrast, efficacy is required and is extremely important for FDA approval, which standards are distinct from that for patentability.  
At pages 10-11 of the response, the applicant argues, citing MPEP and the specification, that in contrast to the Examiner's assertion, the efficacy limitations present in the '285 Clinical Trial Posting, are not sufficient to establish inherency of that result or characteristic and do not anticipate the subject matter of the instant claims; that the Applicant has carried out the clinical trial for the claimed method, and found that subjects administered the anti-IL23 antibody according to the treatment regimen achieve an improvement in radiographic progression, resolution of enthesitis, resolution of dactylitis, an improvement in a Leeds enthesitis index (LEI), and/or an improvement in a dactylitis assessment score, therefore, claims 1-4 and 6-25 are not anticipated based on the cited prior art references.  
This argument is not persuasive for the reasons of record and above.  Once again, proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation.  Further, if the efficacy were not an inherent property of the same method, then what is it?  Is it determined or controlled by the applicant?  Furthermore, again, applicant provides no evidence that the reference relied upon is inoperative, whereas the claimed method, which comprises the same ingredient, method steps and patient population as that of the reference, is operative; i.e., what distinguish the two, leading to different results?  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT03158285 (5/18/2017), and as evidenced by Bedi et al. (WO 2018/218215A1, 11/29/2018),  as applied to claims 1-25 above, and further in view of Wang et al. (US 2015/0064193, 3/5/2015), for the reasons of record set forth in the last Office Action mailed on 3/24/2022, at pages 5-6.
Applicants argument filed on 22 July 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 11 of the response, the applicant argues that the present claims are not anticipated or obvious based on the '285 Clinical Trial Posting as evidenced by Bedi for the reasons provided above; and Wang fails to cure the deficiencies of the '285 Clinical Trial Posting as evidenced by Bedi. 
This argument is not persuasive for the reasons of record and above.  

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 4 and 6-25 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 10, 12 and 13 of U.S. Patent No. 7,935,344, and in view of Clinical Trial NCT03158285 (5/18/2017), for the reasons of record set forth in the last Office Action mailed on 3/24/2022, at pages 7-8.  

Claims 1, 2, 4 and 6-25 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5-7, 9 and 10 of U.S. Patent No. 7,993,645, in view of Clinical Trial NCT03158285 (5/18/2017), for the similar reasons above (over US 7,935,344).  

Claims 1, 2, 4 and 6-25 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,783,607, in view of Clinical Trial NCT03158285 (5/18/2017), for the similar reasons above (over US 7,935,344).  

Claims 1, 2, 4 and 6-25 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 7-9 of U.S. Patent No. 10,030,070, in view of Clinical Trial NCT03158285 (5/18/2017), for the similar reasons above (over US 7,935,344).  

Claims 1, 2, 4 and 6-25 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4 and 6 of U.S. Patent No. 8,221,760, in view of Clinical Trial NCT03158285 (5/18/2017), for the reasons of record set forth in the last Office Action mailed on 3/24/2022, at pages 8-9.  

In the response filed on 22 July 2022, that applicant indicated that until the instant claims in this application are in condition for allowance, Applicant defers substantively addressing the obviousness type double patenting rejection at this stage of prosecution; however, in the event that the obviousness type double patenting rejections are maintained, Applicant reserves the right to amend or cancel the pending claims, or file a Terminal Disclaimer, once the rejection is the last remaining rejection. 
As such, the rejections are maintained.  Applicants are advised that traversal of the rejections at such time would not be considered timely.  

Claims 14, 15, 17, 18 remain provisionally rejected, and claims 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-24 and 26-45 of copending Application No. 17/385,284 in view of Clinical Trial NCT03158285 (5/18/2017), for the reasons of record set forth in the last Office Action mailed on 3/24/2022, at pages 9-10.  
In the response filed on 22 July 2022, that applicant indicated that since this rejection is only provisional at this stage, as none of the allegedly conflicting claims have been patented or allowed, Applicant defers substantively addressing the obviousness type double patenting rejection at this stage of prosecution; however, in the event that the obviousness type double patenting rejection is maintained, Applicant reserves the right to amend or cancel the pending claims, or file a Terminal Disclaimer, once the rejection is no longer provisional or once the rejection is the last remaining rejection.
As such, the rejection is maintained.  Applicants are advised that traversal of the rejections at such time would not be considered timely.  

Conclusion:
No claim is allowed.


Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
8/30/22